Opinion by
Woodside, J.,
This is another appeal by the Commonwealth from an order of a court of common pleas sustaining an appeal from a motor vehicle operator’s license suspension imposed by the Secretary of Revenue after he had received notice that the licensee had been convicted of speeding in New Jersey. See §618(e) of The Vehicle Code of April 29, 1959, P. L. 58, 75 P.S. §618(e). Because the notice from New Jersey did not set forth that the excessive speed was detected in a manner prescribed by statute for detecting speed in Pennsylvania, the court below concluded that the offense of which the licensee was convicted would not, if committed in Pennsylvania, be grounds for suspension.
Jerry Adelson was convicted of speeding at 65 miles per hour in a 50 miles per hour speed zone. There is nothing in this case to distinguish it from Sheehy Motor Vehicle Operator License Case, 196 Pa. Superior Ct. 122, 173 A. 2d 752 (1961). For the reasons set forth in that case the order of the court below must be reversed.
Order of the court below is reversed and the order of the Secretary of Revenue suspending appellee’s license is reinstated.